UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 26, 2014 ECLIPSE IDENTITY RECOGNITION CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-175792 80-0729029 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 711 S. Carson Street Ste. 4 Carson City, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 888-332-3660 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On February 26, 2014, we received written consent from our company’s board of directors and a holder of 94.74% of our company’s voting securities to effect a stock split of our issued and outstanding shares of common stock, to a name change, and to increase our company’s authorized capital. Pursuant to Section 78.320 of the Nevada Revised Statues, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if a written consent to such action is signed by stockholders holding at least a majority of the voting power and on February 26, 2014, we received written consent from a holder of 94.74% of our company’s voting securities, for a name change to “Nudg Media Inc.”. The amendment is currently under review with the Financial Industry Regulatory Authority (“FINRA”). We will announce the completion of FINRA review and the effectiveness of these changes on the market by filing a Current Report on Form 8-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECLIPSE IDENTITY RECOGNITION CORPORATION /s/ Gregory Rotelli Gregory Rotelli President and Director Date: March 3, 2014
